                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES BRENNAN,                                             CIVIL ACTION
              Plaintiff,

               v.

CITY OF PHILADELPHIA,                                        NO. 18-1417
MAYOR JAMES F. KENNEY,
CHRISTINE DERENICK-LOPEZ, and
JANE SLUSSER,
               Defendants.

                                            ORDER

       AND NOW, this 25th day of July, 2019, upon consideration of Plaintiff’s Motion to

Compel Defendant Mayor James Kenney’s Deposition (Document No. 23, filed May 1, 2019),

Defendant Mayor James F. Kenney’s Response in Opposition to Plaintiff’s Motion to Compel

His Deposition (Document No. 24, filed May 7, 2019), and Plaintiff’s Reply Brief in Further

Support of His Motion to Compel Defendant Kenney’s Deposition (Document No. 25, filed May

24, 2019), for the reasons stated in the accompanying Memorandum dated July 25, 2019, IT IS

ORDERED that plaintiff’s Motion to Compel is DENIED.

       The accompanying Memorandum and this Order are WITHOUT PREJUDICE to

plaintiff’s right to conduct a limited deposition of Mayor Kenney by written questions, pursuant

to Federal Rule of Civil Procedure 31. If plaintiff concludes, after a limited deposition by

written questions, that a limited oral deposition is necessary, plaintiff may file a second motion

to compel Mayor Kenney’s deposition.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.
